13-2130
         Xue v. Holder
                                                                                       BIA
                                                                                Bukszpan, IJ
                                                                               A093 408 573
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 3rd day of November, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                DENNIS JACOBS,
 9                PIERRE N. LEVAL,
10                     Circuit Judges.
11       _____________________________________
12
13       LIBIN XUE,
14                Petitioner,
15
16                       v.                                     13-2130
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Libin Xue, pro se, Flushing, New
25                                     York.
26
27       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
28                                     General; David V. Bernal, Assistant

         08152014-B3-4
 1                                  Director; Anthony C. Payne, Senior
 2                                  Litigation Counsel, Office of
 3                                  Immigration Litigation, United
 4                                  States Department of Justice,
 5                                  Washington, D.C.
 6
 7           UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11           Libin Xue, a native and citizen of China, seeks review

12   of a May 3, 2013, decision of the BIA that: (1) affirmed the

13   January 6, 2011, decision of Immigration Judge (“IJ”) Joanna

14   Miller Bukszpan, denying her application for asylum,

15   withholding of removal, and relief under the Convention

16   Against Torture (“CAT”); and (2) denied her motion to

17   remand.          In re Libin Xue, No. A093 408 573 (B.I.A. May 3,

18   2013), aff’g No. A093 408 573 (Immig. Ct. N.Y. City Jan. 6,

19   2011).          We assume the parties’ familiarity with the

20   underlying facts and procedural history of this case.

21           Under the circumstances of this case, we have reviewed

22   the IJ’s decision as supplemented by the BIA.          See Yan Chen

23   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).          The

24   applicable standards of review are well established.          See

25   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009); see


     08152014-B3-4                        2
 1   also Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

 2   2008); Li Yong Cao v. U.S. Dep’t of Justice, 421 F.3d 149,

 3   156-57 (2d Cir. 2005).

 4           Xue applied for asylum, withholding of removal, and CAT

 5   relief based on her claim that she fears persecution because

 6   she has had more than one child in violation of China’s

 7   population control program.         For largely the same reasons as

 8   this Court set forth in Jian Hui Shao, 546 F.3d 138, we find

 9   no error in the agency’s determination that Xue failed to

10   demonstrate her eligibility for relief.         See id. at 158-72.

11           As to Xue’s motion to remand, we find no error in the

12   BIA’s determination that she failed to demonstrate her prima

13   facie eligibility for relief based on her conversion to

14   Christianity.         The evidence Xue submitted did not

15   demonstrate that Chinese authorities are aware of, or likely

16   to become aware of, her religious practice.         See Hongsheng

17   Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008); see also

18   Jian Hui Shao, 546 F.3d at 168.

19           For the foregoing reasons, this petition for review is

20   DENIED.         As we have completed our review, any stay of

21   removal that the Court previously granted in this petition

22   is VACATED, and any pending motion for a stay of removal in


     08152014-B3-4                       3
1   this petition is DISMISSED as moot.    Any pending request for

2   oral argument in this petition is DENIED in accordance with

3   Federal Rule of Appellate Procedure 34(a)(2), and Second

4   Circuit Local Rule 34.1(b).

5                                 FOR THE COURT:
6                                 Catherine O’Hagan Wolfe, Clerk
7
8




    08152014-B3-4                  4